Wheeler, J.
In the Courts of Common Law it is held that a covenant not to sue upon a contract, for a limited time, is not pleadable in bar or suspension of an action upon such contract. It does not suspend the creditor’s action, and the debtor’s remedy is by suit upon the covenant. (15 Mass. 112: 8 Pick. 229 ; 11 Id. 159, 160; 6 Wend. 471; 3 M. & W. 210.) By some Courts this rulé is held not to apply to actions of assumpsit, a covenant not to sue for a time certain, being there held to be a bar during that time. (2 Parsons on Cov. 219, 220.) And so, I apprehend, it must be held in all cases in our Courts; since our practice discountenances circuity of actions, and requires parties to litigate all their respective rights respecting the subject matter in question, in one suit. The debtor may plead the ■covenant not to sue in suspension of the action; and he may doubtless plead in reconvention against the covenantor, damages accruing from the breach of it. But in this case the plaintiffs are not the covenantors. They have not covenanted not to sue the defendant. And clearly they are not liable to the defendant in an action, or plea in reconvention, which is, in effect, an action, for the breach of a covenant to which they were not parties. The defendant’s action upon the covenant, if he have any, lies against the covenantor, not the plaintiffs. The latter, as assignees of the note, with notice of the covenant, are bound by it in so far only as it operates to suspend the right of action. They cannot be held responsible in damages for their assignor’s breach of covenant. It cannot be pleaded in reconvention against them.
Nor was the sum alleged to have been paid by the defendant upon the principal debt pleadable in reconvention. Having been so paid, though upon a debt not then due, but thereafter to become due, it could not be recovered back. If not credited it might have been pleaded as a payment, but not in reconvention.
The exceptions to the plea in reconvention were rightly sus*315tained; and there was nothing to prevent the plaintiff from taking a nonsuit. The judgment is affirmed.
Judgment affirmed.